United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF THE ARMY, MCAFFEE
HEALTH CLINIC, WHITE SANDS MISSILE
RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2215
Issued: February 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2007 appellant filed a timely appeal from the June 1, 2007 decision of the
Office of Workers’ Compensation Programs denying his occupational disease claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained carpal tunnel syndrome in the
performance of duty causally related to factors of his federal employment. On appeal, appellant
contends that the record contains adequate medical evidence supporting causal relation based on
his capacity as a physician.
FACTUAL HISTORY
On March 8, 2007 appellant, then a 46-year-old medical officer, filed an occupational
disease claim, Form CA-2, alleging that he developed bilateral carpal tunnel syndrome in the
performance of duty. He began experiencing bilateral wrist discomfort, right worse than left, on

December 1, 2005. The pain increased during the week, especially while typing and diminished
on weekends and during vacation. The employing establishment stated that appellant did not file
a claim earlier because he treated his condition himself and hoped that it would improve.
Appellant submitted a report, dated February 16, 2007, from occupational therapist
Cecilia Najera, who noted that appellant had numbness and pain in both hands, right worse than
left. Ms. Najera stated that he spent most of his time typing notes on the computer. Appellant
reported that he frequently dropped objects and had difficulty opening jars. Ms. Najera found
that appellant had positive Tinel’s signs, compression tests and Phalen’s tests at both wrists. She
noted that the Semmes-Weinstein test showed diminished light touch of 3.61 in all fingers of
both hands. Ms. Najera instructed appellant on the conservative management of carpal tunnel
syndrome and ordered wrist-splints for him.
On April 27, 2007 the Office requested additional medical and factual information related
to appellant’s claim. The Office provided 30 days for the submission of these materials.
Appellant and the employing establishment did not provide the requested information in the
allotted time.1
By decision dated June 1, 2007, the Office denied appellant’s claim. The Office accepted
that the claimed occupational exposure occurred as alleged, but found that there was no medical
evidence providing a diagnosis causally related to his duties as a medical officers.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability or specific condition for which compensation is
claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the

1

The Board notes that appellant and the employing establishment submitted narrative statements following the
issuance of the Office’s June 1, 2007 decision. As this evidence was not in the record at the time of the final
decision, the Board has no jurisdiction to consider it. See 20 C.F.R. § 501.2(c) (“The review of a case shall be
limited to the evidence in the case record which was before the Office at the time of its final decision.”)
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Solomon Polen, 51 ECAB 341 (2000).

2

presence or occurrence of the disease or condition;5 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.6
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.7 To be rationalized, the opinion must be based on the
claimant’s complete factual and medical background8 and must be one of reasonable medical
certainty,9 explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The record establishes that appellant was subject to the accepted employment factor of
regular typing duties. The issue to be determined is whether he has established a diagnosed
condition causally related to this accepted employment factor.
The Board finds that appellant failed to submit a rationalized opinion from a physician
based on objective physical findings. Part of a claimant’s burden of proof includes the necessity
of presenting rationalized medical evidence, based on a complete factual and medical
background, which establishes a causal relationship.11 The record contains the report of
Ms. Najera, a physical therapist. The Board notes that a report may not be considered probative
medical evidence unless it can be established that the person completing the report is a
“physician” under the Act.12 Section 8101(2) of the Act provides as follows: “(2) ‘physician’
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law.” The Board
has held that the reports of therapists have no probative value on medical questions because
therapists are not competent to render medical opinions under the Act.13 Therefore, the Board
finds that the report of Ms. Najera is not sufficient to establish appellant’s claim. Because
appellant has not submitted medical evidence, he has not established a prima facie claim. The
Board finds that he has not established that his condition was causally related to his accepted
employment factor.

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Ernest St. Pierre, 51 ECAB 623 (2000).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

George H. Clark, 56 ECAB 162 (2004).

12

Thomas L. Agee, 56 ECAB 465 (2005).

13

See James Robinson, 53 ECAB 417 (2002) (occupational therapist not competent to render medical opinion).

3

On appeal, appellant argued that his self-diagnosis was adequate medical evidence
because, as a physician, he determined that his employment was the cause of his carpel tunnel
condition. Though he is a physician, his opinion, without sufficient medical rationale, is of no
probative value.14 As noted above, the record contains no rationalized medical evidence to
support appellant’s belief that his employment caused his carpal tunnel syndrome. Therefore,
the Board finds that appellant’s opinion is insufficient to establish causal relationship.
The Board finds that appellant has not met the burden of proof to establish his
occupational disease claim.
CONCLUSION
The Board finds that appellant has not established that he sustained carpal tunnel
syndrome in the performance of duty causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2007 is affirmed.
Issued: February 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Paul Foster, 56 ECAB 208 (2004) (“An award of compensation may not be based on a claimant’s belief of
causal relationship”).

4

